                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:19-CV-536-FL


UNITED STATES OF AMERICA,                )
                                         )
                      Plaintiff,       )
                                       )       ORDER UNSEALING
             v.                        )       CIVIL FORFEITURE CASE
                                       )       AND ALLOWING THE
$18,450.00 IN U.S. CURRENCY,           )       CONTINUED SEALING OF
$65,650.00 IN U.S. CURRENCY,           )       CERTAIN DOCUMENTS
$29,655.00 IN U.S. CURRENCY,           )
$106,740.00 IN U.S. CURRENCY,       and)
$64,480.00 IN U.S. CURRENCY,           )
                  .                     )
                      Defendants;      .)



      On the Motion of the plaintiff and for good cause shown, it is hereby.ORDERED

that the instant civil forfeiture case be unsealed.

      November 25, 2019 Complaint for Forfeitureln Rem [DE-1]; the Civil Cover

Sheet [DE-1-2]; the Notice of Appearance [DE-4]; the August 11, 2020 Amended

Complaint for Forfeiture In Rem [DE-11]; and the Notice Requesting Clerk to Issue

Warrant of Arrest In Rem and Proposed Warrant of Arrest and Notice In Rem [DE-

12] are to be unsealed.

      Further, certain documents and their exhibits/attachments filed by the United

States during the course of this case remain under seal at this time, specifically, the

Declaration of Matthew T. Greer accompanying the Complaint for Forfeiture in Rem

as Exhibit A [DE-1-1]; the Declaration of Matthew T. Greer accompanying the
                                       1



          Case 5:19-cv-00536-FL Document 18 Filed 11/25/20 Page 1 of 2
Amended Complaint for Forfeiture in Rem as Exhibit A [DE-11-1]; and, all previously
          .                                               i    !ii    '   .

filed sealed or ex parte motions and orders filed at DE-2, DE-3, DE-5, DE-6, DE-7, DE-

8, DE-9, DE-10, DE-13, and DE-14.

                       24th
      SO ORDERED. This _ _ day of November, 2020.




                                LOUISE W. FLANAGAN
                                United States District Judge




                                          2



          Case 5:19-cv-00536-FL Document 18 Filed 11/25/20 Page 2 of 2
